Deen, Presiding Judge.
The decisions of the Court of Appeals in the captioned cases having been affirmed in part and reversed in part by the Supreme Court, our decisions in International Indem. Co. v. Collins, and vice versa, 184 Ga. App. XXXI (1987) are hereby vacated and the judgments of the Supreme Court made the judgments of this court. Pursuant to the aforesaid judgments, International Indemnity Company is to pay survivor’s benefits to Shamone Collins as the dependent child of the insured, plus pre-judgment interest at the statutory rate. Further pursuant to the judgments of the Supreme Court, neither a bad-faith penalty nor attorney fees is payable. OCGA §§ 7-4-15; 19-7-2; 33-34-4; 33-34-5; 33-34-6.

Judgments affirmed in part and reversed in part.


Birdsong, C. J., and Pope, J., concur.